13-2402
         Liu v. Lynch
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A200 746 819
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of September, two thousand fifteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                DENNY CHIN,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       HE HUI LIU,
14                Petitioner,
15
16                      v.                                      13-2402
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23
24       FOR PETITIONER:               Gerald Karikari, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Francis Fraser, Senior
28                                     Litigation Counsel; Kate D. Balaban,
29                                     Trial Attorney, Office of
     1                           Immigration Litigation, U.S.
     2                           Department of Justice, Washington
     3                           D.C.
     4
     5       UPON DUE CONSIDERATION of this petition for review of a

     6   Board of Immigration Appeals (“BIA”) decision, it is hereby

     7   ORDERED, ADJUDGED, AND DECREED that the petition for review

     8   is DENIED.

 9           Petitioner He Hui Liu, a native and citizen of the

10       People’s Republic of China, seeks review of a May 22, 2013,

11       decision of the BIA, affirming the November 28, 2011,

12       decision of an Immigration Judge (“IJ”), denying his

13       application for asylum, withholding of removal, and relief

14       under the Convention Against Torture (“CAT”).   In re He Hui

15       Liu, No. A200 746 819 (B.I.A. May 22, 2013), aff’g No. A200

16       746 819 (Immig. Ct. N.Y. City Nov. 28, 2011).   We assume the

17       parties’ familiarity with the underlying facts and

18       procedural history in this case.

19           Under the circumstances of this case, we review the

20       IJ’s decision as modified by the BIA, i.e., minus the bases

21       for denying relief that were not considered by the BIA.     See

22       Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

23       (2d Cir. 2005).   Accordingly, we consider only the adverse

24       credibility determination.   The applicable standards of


                                       2
 1   review are well established.     See 8 U.S.C. § 1252(b)(4)(B);

 2   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)

 3   (per curiam).     The agency may, “[c]onsidering the totality

 4   of the circumstances,” base a credibility finding on an

 5   asylum applicant’s demeanor, inconsistencies in his

 6   statements, and other record evidence regardless of whether

 7   the inconsistencies go “to the heart of the applicant’s

 8   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
9 F.3d at 163-64.     Substantial evidence supports the agency’s

10   determination that Liu was not credible.

11       The agency reasonably relied in part on Liu’s demeanor,

12   noting that his testimony was often evasive, unresponsive,

13   and vague.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v.

14   Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).     That finding

15   is supported by the hearing transcript.

16       The agency’s demeanor finding is further bolstered by

17   record inconsistencies related to whether Liu was in hiding

18   when he learned that officials wanted to sterilize him and

19   whether he had seen his brother since arriving in the United

20   States.   See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d
21   99, 109 (2d Cir. 2006); see also Xiu Xia Lin, 534 F.3d at

22   165-66.   The agency also reasonably relied on Liu’s failure


                                     3
 1   to provide credible evidence corroborating his claim or

 2   rehabilitating his testimony.       See Biao Yang v. Gonzales,

 3   496 F.3d 268, 273 (2d Cir. 2007) (per curiam); In re H-L-H-

 4   & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010) (finding that

 5   unsworn letters from the alien’s friends and family were

 6   insufficient to provide substantial support for the alien’s

 7   claims because they were interested witnesses not subject to

 8   cross-examination), overruled on other grounds by Hui Lin

 9   Huang v. Holder, 677 F.3d 130, 133-38 (2d Cir. 2012).

10       In light of these findings, the agency’s adverse

11   credibility determination is supported by substantial

12   evidence, and is dispositive of Liu’s claims for asylum,

13   withholding of removal, and CAT relief.       See 8 U.S.C.

14   § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148, 156-57

15   (2d Cir. 2006).

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DENIED as moot.      Any pending request for

21   oral argument in this petition is DENIED in accordance with

22

23

                                     4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6
7




                                   5